Citation Nr: 0328289	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to May 1969 and 
from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO).  In the August 2001 
rating decision, the RO granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective May 2000.  In the May 2002 rating 
decision, the RO increased the veteran's disability 
evaluation for his PTSD to 50 percent disabling, also 
effective May 2000.


REMAND

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his PTSD should be assigned a higher disability 
evaluation because he is depressed, irritable, and 
experiences nightmares.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While the 
Board acknowledges that the veteran was provided a copy of 
the regulations implementing the VCAA in the April 2002 
statement of the case, the Board notes that notification of 
the regulations, without a discussion of the necessary 
evidence to be obtained is insufficient for purposes of 
compliance with the VCAA, as recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has indicated that the VA must satisfy its duty to 
notify the veteran as to what is needed to substantiate his 
claim and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation for PTSD.  
As such, the record is entirely negative for evidence of 
consideration of the provisions of the VCAA by the RO and the 
veteran's claim was certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA 
with regard to his claim for a disability evaluation in 
excess of 50 percent for his PTSD.  However, the Board cannot 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b) (1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. § 3.159(b) 
(1) to respond to the VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Since this case is being returned to the RO in order to 
inform the veteran of the information or evidence necessary 
to substantiate his claim and which evidence the VA would 
seek to provide and which evidence the veteran was to 
provide, the RO will be able to provide notice consistent 
with this recent Federal Circuit Court case, including 
informing the veteran that a full year is allowed to respond 
to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

Moreover, the Board observes that the veteran reported 
receiving treatment for his PTSD at the Tuscaloosa, Alabama 
VA Medical Center.   In addition, the Board observes that the 
claims file is negative for the veteran's medical records 
from the Birmingham, Alabama VA Medical Center from April 
2002 to the present.  However, no additional VA treatment 
records have been submitted and there is no evidence that the 
RO attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's 
treatment for PTSD should be associated with the veteran's 
claims file.

Likewise, the Board observes that the veteran, according to a 
January 2002 VA treatment note, reported receiving Social 
Security Administration disability benefits.  However, the 
underlying medical records and the notice to the veteran of 
the determination of entitlement to disability benefits are 
not of record.  These records are relevant to the veteran's 
claim, and should be associated with his claims file.

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA examination.  
The Board observes that the veteran was most recently 
afforded a VA examination in June 2001 in connection with his 
claim for an increased disability evaluation for his PTSD, 
and that a report of that examination is associated with the 
veteran's claims file.  Nevertheless, the examination report 
does not include the clinical findings necessary to evaluate 
the veteran's PTSD under the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

The VA examination reports and VA treatment records create a 
question as to the veteran's disability picture.  In this 
regard, the Board notes that the veteran has been diagnosed 
with PTSD, major depression, and generalized anxiety 
disorder, as well as several other disorders, such as chronic 
back and right shoulder pain, a history of substance abuse, 
and hepatitis C.  Treatment records and VA examination 
reports have listed the veteran's Global Assessment of 
Functioning (GAF) score as varying from 43 to 55, without an 
explanation as to the disparities between the assigned GAF 
scores.  Furthermore, the veteran's VA mental health 
treatment records indicate that the veteran reported auditory 
and visual hallucinations upon awakening from nightmares, but 
these symptoms are not confirmed in the examination report.   
Similarly, VA mental health treatment notes indicate that the 
veteran was determined to be socially and occupationally 
impaired, but the Board notes that other VA treatment records 
suggest that the veteran's unemployability was due to his 
chronic back disorder.  In short, it is unclear from the 
evidence of record whether the veteran's GAF scores and 
symptomatology are manifestations attributed to his PTSD or 
to his other nonservice- and service-connected disorders.  
The Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better delineate the veteran's various disorders, 
assess the severity of the veteran's PTSD symptomatology and 
its manifestations, and to clarify the GAF scores assigned to 
the veteran's service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim for an increased disability 
evaluation for PTSD.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from the Tuscaloosa, 
Alabama VA Medical Center and any 
additional clinical records from the 
Birmingham, Alabama VA Medical Center 
from April 2002 to the present.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2003).  The examining 
physician should review the claims file, 
conduct all indicated evaluations and 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected PTSD.  Specifically, 
the examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, 
objectively characterize the nature of 
the veteran's social and occupational 
impairment, including a rationale that 
discusses relevant objective 
symptomatology and manifestations of the 
veteran's PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD for the entire appeal 
period.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annual, between May 
2000 and the present, including all 
significant variations.   The examiner is 
requested to provide a complete rationale 
for all opinions offered.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




